Case 3:20-cv-00758-SMY Document 11 Filed 09/08/20 Page 1 of 10 Page ID #30




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEBORAH LAUFER, Individually,

                Plaintiff,

        v.                                              Case No. 3:20-cv-00758-SMY

 RICK A. CRIPE d/b/a HOLIDAY INN
 EXPRESS & SUITES VANDALIA,
 Individually,

                Defendant.

         DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
    MOTION TO DISMISS FOR INSUFFICIENT SERVICE, AND/OR FAILURE TO
   STATE A CLAIM FOR RELIEF, LACK OF SUBJECT MATTER JURISDICTION,
             MOOTNESS, AND FOR PARTIAL STAY OF ACTION

       A. LACK OF PROPER SERVICE UNDER FED. R. CIV. P 4

       Plaintiff’s lawsuit misidentifies Rick A. Cripe d/b/a/ Holiday Inn Express & Suites

Vandalia, Individually, as the proper defendant in this case. The actual owner of the Holiday Inn

Express & Suites Vandalia (hereinafter “HIE&S Vandalia”) is Old Capitol Properties, LLC.

Mr. Cripe has no association whatsoever with the owner of the hotel as either an officer,

employee, agent or registered agent and thus plaintiff has failed to obtain proper service of

process. (See affidavit of Robert Plummer, attached hereto and incorporated herein as Exhibit

A.) However, in the interest of full disclosure to the Court, the lawsuit was served upon Mr.

Burdine, a general manager at the HIE&S Vandalia and thus the proper defendant, Old Capitol

Properties LLC, does have knowledge of the pendency of this action. However, its entry of

appearance and bringing this motion cannot cure the deficiencies in service. This case should be

dismissed on that ground alone.

       It is well recognized that a defendant's actual notice of the litigation is insufficient to

satisfy Fed. R. Civ. P. Rule 4’s requirements. Mid-Continent Wood Products, Inc. v. Harris, 936
Case 3:20-cv-00758-SMY Document 11 Filed 09/08/20 Page 2 of 10 Page ID #31




F.2d 297, 301 (7th Cir. 1991) An appearance doesn't cure service deficiencies under Fed. R. Civ.

P. 4. Bennett v. Circus U.S.A., 108 F.R.D. 142, 148 (N.D. Ind. 1985) (knowledge of the

pendency of this lawsuit cannot cure the deficiencies in service.) In considering the sufficiency

of service of process, a defendant may introduce affidavits to support its contention that service

was improper. See Jones v. Jones, 217 F.2d 239, 242 (7th Cir. 1954) (considering affidavits

submitted by both parties in deciding whether service was proper); Grantham v. Challenge-Cook

Bros., Inc., 420 F.2d 1182, 1186 (7th Cir. 1969) (considering affidavit submitted to support

defendant's motion to quash service).

        Fed. R. Civ. P 4(h) provides in pertinent part:

        Serving a Corporation, Partnership, or Association. Unless federal law provides

otherwise or the defendant’s waiver has been filed, a domestic or foreign corporation, or a

partnership or other unincorporated association that is subject to suit under a common name,

must be served:

(1) in a judicial district of the United States:

(A) in the manner prescribed by Rule 4(e)(1) for serving an individual; or

(B) by delivering a copy of the summons and of the complaint to an officer, a managing or

general agent, or any other agent authorized by appointment or by law to receive service of

process and—if the agent is one authorized by statute and the statute so requires—by also

mailing a copy of each to the defendant; or

(2) at a place not within any judicial district of the United States, in any manner prescribed by

Rule 4(f) for serving an individual, except personal delivery under (f)(2)(C)(i).

        Kevin Burdine is not an officer, employee, general or managing agent or registered agent

of Old Capitol Properties, LLC and therefore Plaintiff did not obtain proper service under Rule



                                             Page 2 of 10
                                         3:20-cv-00758-SMY
Case 3:20-cv-00758-SMY Document 11 Filed 09/08/20 Page 3 of 10 Page ID #32




4(h) of the Federal Rules of Civil Procedure. (Exhibit A) This Complaint must be dismissed for

its failure to name the proper defendant and obtain sufficient service of process thereon.

          B. FAILURE TO STATE A CLAIM UPON WHICH RELIEF MAY BE GRANTED

          An additional ground exists to dismiss the Complaint.

          To survive a 12(b)(6) motion to dismiss, "a complaint must contain sufficient factual

material, accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 570). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. As the

Seventh Circuit explained, "the plaintiff must give enough details about the subject-matter of the

case to present a story that holds together." Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th

Cir. 2010).

          Since all of the allegations in the Complaint are directed at Rick A. Cripe d/b/a Holiday

Inn Express & Suites Vandalia, then the Complaint fails to state a claim upon which relief could

be granted because there are no factual allegations against Old Capitol Properties LLC. There

cannot be any reasonable inference that Old Capitol Properties LLC is liable for the misconduct

alleged in the Complaint without any allegations against it. Additionally, Old Capitol Properties

LLC does not maintain the website of HIE&S Vandalia or any of the third party online

reservations systems named in the Complaint. (Exhibit A.) Therefore, Plaintiff fails to allege

any plausible claim against Old Capitol Properties since the gravamen of her Complaint is about

the ADA and accessibility on such websites. That presents a second ground for dismissal of this

action.




                                             Page 3 of 10
                                         3:20-cv-00758-SMY
Case 3:20-cv-00758-SMY Document 11 Filed 09/08/20 Page 4 of 10 Page ID #33




       But an even more fundamental defect applies to the Complaint (even assuming arguendo

that it named the proper defendant and Plaintiff obtained sufficient service).

       C. LACK OF SUBJECT MATTER JURISDICTION

       This Court lacks subject matter jurisdiction because Plaintiff fails to demonstrate (1) an

"injury in fact" that is "concrete and particularized" and "actual or imminent, not conjectural or

hypothetical," (2) "a causal connection between the injury and the conduct complaint of," and (3)

redressability of the injury by a favorable decision. Likewise, her claim for injunctive relief fails

because there is not "a real and immediate threat of repeated injury" under applicable law to an

“ADA tester.”

       The allegations of the Complaint demonstrate Laufer cannot establish injury in fact or a

real and immediate threat of repeated injury.

       Plaintiff Deborah Laufer is a resident of Pasco County, Florida. (Complaint, para. 2,

Doc. 1) Laufer identifies herself as a “tester” for the purpose of asserting her civil rights and

monitoring, ensuring and determining whether place of public accommodation and their web

sites are in compliance with the Americans with Disabilities Act. (“ADA”) (Complaint, para. 2,

Doc. 1) She further alleges that the Defendant’s hotel online reservation system fails to meet

ADA accessibility requirements set forth in 28 C.F.R. 36.02(e), (Complaint, para. 9, Doc. 1)

and that she was deprived the same goods, services, features, facilities, benefits, advantages and

accommodation of the Property available to the general public. In paragraph 13 of the

Complaint, Plaintiff alleges that violation present at website infringe her right to travel free of

discrimination and deprive her of the information required to make meaningful choices for

travel. She also alleges that she has suffered, and continues to suffer, frustration and humiliation




                                            Page 4 of 10
                                        3:20-cv-00758-SMY
Case 3:20-cv-00758-SMY Document 11 Filed 09/08/20 Page 5 of 10 Page ID #34




as the result of the discriminatory conditions present at Defendant’s website. (Complaint, Para.

13)

        Plaintiff’s Complaint contains no allegations whatsoever that she has ever travelled to the

Holiday Inn Express & Suites in Vandalia, Illinois; that she has any intent to travel to Vandalia,

Illinois and stay at the hotel, or that she has ever travelled to or near Vandalia, Illinois (or intends

to do so in the future) and was prevented from reserving a room which is accessible for a

disabled individual as defined under the ADA. Plaintiff’s allegation that she keeps a list of

whether she finds that a hotel’s website complies with the ADA is not an injury-in-fact.

        The applicable 7th Circuit case law stands firmly against Laufer’s attempt to seek relief in

this Court.

        An “ADA tester” must satisfy the elements of standing, including the injury-in-fact

requirement. Carello v. Aurora Policemen Credit Union, 930 F.3d 830 (7th Cir. 2019) Because

plaintiff Laufer seeks injunctive relief, she must also demonstrate that she faces a "real and

immediate" threat of future injury; "a past injury alone is insufficient to establish standing for

purposes of prospective injunctive relief." Simic v. City of Chicago, 851 F.3d 734, 738 (7th Cir.

2017) The Supreme Court has described the injury-in-fact requirement as the "[f]irst and

foremost" element of standing. Steel Co. v. Citizens for Better Env't, 523 U.S. 83, 103, 118 S. Ct.

1003, 140 L. Ed. 2d 210 (1998). To satisfy this element, Laufer must allege that she suffered an

injury that is "both concrete and particularized." Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548,

194 L. Ed. 2d 635 (2016). In Carello, the 7th Circuit ruled that the district court correctly

concluded that the plaintiff there, who is blind, lacked standing to sue a credit union for a

violation of the ADA. The plaintiff lacked standing to obtain injunctive relief because the

dignitary harm stemming from the credit union's failure to accommodate his visual impairment



                                            Page 5 of 10
                                        3:20-cv-00758-SMY
Case 3:20-cv-00758-SMY Document 11 Filed 09/08/20 Page 6 of 10 Page ID #35




did not constitute an injury in fact under U.S. Const. art. III. As the Court noted in Carello, the

plaintiff failed to show that he faces a "real and immediate threat" of future injury.

        Likewise, Plaintiff Laufer does not plausibly allege in the Complaint that she has any

intent to travel to Illinois to stay at the HIE&S Vandalia for any purpose or that the websites

prevented her from doing so. Plaintiff’s allegation that the web site content infringes in her

undefined “right to travel” is not the harm which constitutes an injury in fact under Article III.

        This is especially true in cases alleging that a place of public accommodation violated the

ADA.

        To establish an "injury-in-fact" for purposes of Title III of the ADA, which authorizes

only prospective injunctive relief, a plaintiff must allege that a "real and immediate" threat of

future violations exists. Scherr v. Marriott Int'l, Inc., 703 F.3d 1069, 1074-75 (7th Cir. 2013). To

meet this standard, a litigant must "allege past injury under the ADA; show that it is reasonable

to infer from [his] complaint that this discriminatory treatment will continue; and show that it is

also reasonable to infer, based on the past frequency of [his] visits and the proximity of the

public accommodation to [his] home, that [he] intends to return to the public accommodation in

the future." Id. at 107.

        In cases where the plaintiff has not suffered a past injury, the strength of her claim for a

possible future injury is all the more important. Faircloth v. McDonald's Corp., 2018 U.S. Dist.

LEXIS 193286, 2018 WL 5921230 (N.D. Ill. 2018) Courts have identified four factors relevant

to this inquiry: (1) the "history of plaintiff's patronage of a particular location"; (2) the

"proximity of the place in question to the plaintiff's residence or location of frequent travel"; (3)

the "definiteness of the plaintiff's plans to return"; and (4) "the plaintiff's frequency of travel near




                                             Page 6 of 10
                                         3:20-cv-00758-SMY
Case 3:20-cv-00758-SMY Document 11 Filed 09/08/20 Page 7 of 10 Page ID #36




the defendant establishment." Faircloth v. McDonald's Corp., 2018 U.S. Dist. LEXIS 193286,

2018 WL 5921230 (N.D. Ill. 2018)

        Laufer has filed the same or similar lawsuit against various entities in the U.S. District

court for the Southern District of Illinois. (See the attached Exhibit B, a print out of a PACER

query page from S.D. Ill which demonstrates that Laufer has filed six separate lawsuits in this

Court as an ADA Tester.) This follows a pattern exhibited by Laufer in other federal

jurisdictions.

        In Laufer v. Laxmi & Sons, LLC, 2020 U.S. Dist. LEXIS 79545 (N.D.N.Y 2020) the

Court noted that Laufer currently has twenty-nine other actions pending before this Court which

appear to be similar lawsuits against places of lodging in the Northern District of New York.

U.S. District Judge Brenda K. Sannes issued an Opinion which questioned whether Plaintiff had

established standing thus whether the Court had subject matter jurisdiction over this action.

Based on this analysis, Judge Sannes provided Plaintiff with an opportunity to brief the issue of

subject matter jurisdiction for each of the cases filed in that jurisdiction before proceeding

further with the case. (Emphasis added)

        Given that in the case at bar, defendant asserts that Laufer has failed to establish standing

and thus subject matter jurisdiction, even if she had named the correct legal entity for the HIE&S

Vandalia. To conserve further judicial resources, and to prevent undue hardship and prejudice to

Old Capitol Properties LLC, this Court should first Order that Laufer brief the issue of subject

matter jurisdiction before proceeding any further with this case.

        D. Mootness also would bar any claim for relief

        Moreover, even assuming that Plaintiff had established standing to challenge the hotel

website (and third party online reservations systems) described in the Complaint, there appears to



                                            Page 7 of 10
                                        3:20-cv-00758-SMY
Case 3:20-cv-00758-SMY Document 11 Filed 09/08/20 Page 8 of 10 Page ID #37




be a question about whether there is "a real and immediate threat of repeated injury" and whether

any ADA claim is moot.

       In accord with the case-or-controversy requirement in Article III, "[a] case in federal

court must be alive at all stages of judicial proceedings. Deeper Life Christian Fellowship, Inc. v.

Sobol, 948 F.2d 79, 81 (2d Cir. 1991); see Harty v. Nyack Motor Hotel Inc., No. 19-cv-1322,

2020 U.S. Dist. LEXIS 40429, at *9, 2020 WL 1140783, at *3 (S.D.N.Y. March 9, 2020)

(dismissing ADA claim as moot when lodging website that was allegedly inaccessible to

disabled plaintiff had become defunct.) This Court may take judicial notice of the contents of the

website in this case. Id., 2020 U.S. Dist. LEXIS 40429, at *8 n.1, 2020 WL 1140783, at *3 n.1.

       Currently, the website for HIE&S Vandalia has an "Accessibility" page which lists (1)

Accessible Hotel area; (2) Hotel Areas with Accessible Routes from Accessible Public Entrance;

(3) Provided by Hotel, which lists various elements of accessibility. See Exhibit C, attached

hereto and incorporated herein, which is a print out of

https://www.ihg.com/holiday9innexporess/hotel/us/en/vandalia/vanil/hoteldetail, as of August

26, 2020.) In addition, the same website under its “Select A Room” function, has a picture of an

individual in a wheel chair and would allow booking of, for example, a “King Hear Mobility

Accessible Tub Nonsmk” room. (Exhibit C) There are rooms listed as "disability access" that

are available to be reserved by the Laufer and the general public, as well.

       Similarly, at https://www.expedia.com, the listing on August 26, 2020 for the Holiday

Inn Express & Suites in Vandalia has a section which lists accessible features and specifically

provides: “If you have requests for specific accessibility needs, please note them in the special

requests field in the booking page after selecting your room.” (See the attached Exhibit D, a

screen shot from www.expedia.com on August 26, 2020)



                                           Page 8 of 10
                                       3:20-cv-00758-SMY
Case 3:20-cv-00758-SMY Document 11 Filed 09/08/20 Page 9 of 10 Page ID #38




       Likewise, this Court can also take judicial notice that these website do indicate that

Laufer could reserve an accessible room to accommodate her needs as a disabled individual. As

such, the injunctive relief she seeks in the instant action is moot because ADA accommodations

are accessible to her on these websites.

       D. CONCLUSION

       For all the reasons cited herein and in its motion to dismiss, this should dismiss Plaintiff’s

Complaint for insufficient service, failure to state a claim upon which relief can be granted and

further that this Court stay this matter until plaintiff has fully briefed whether this court has

subject matter jurisdiction over her alleged claim and whether those same claims as an “ADA

tester” are barred as moot.


 Dated: September 8, 2020                           Respectfully submitted,


                                                    /s/ Michael D. Schag
                                                    Michael D. Schag, #6226014
                                                    James G. Nowogrocki, #6202539
                                                    HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                                    105 West Vandalia Street
                                                    Mark Twain Plaza III, Suite 100
                                                    Edwardsville, IL 62025
                                                    Phone: 618-656-4646
                                                    Facsimile: 618-656-7940
                                                    Primary e-service: edwecf@heylroyster.com
                                                    Secondary e-service: mschag@heylroyster.com

                                                    Attorneys for Defendant
                                                    Old Capitol Properties, LLC, d/b/a Holiday Inn
                                                    Express & Suites Vandalia (improperly named as
                                                    Rick Cripe, d/b/a/ Holiday Inn Express & Suites,
                                                    Individually)




                                            Page 9 of 10
                                        3:20-cv-00758-SMY
Case 3:20-cv-00758-SMY Document 11 Filed 09/08/20 Page 10 of 10 Page ID #39




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, a copy of the foregoing was filed using the

Court’s CM/ECF electronic filing system, which will effectuate service on all counsel of record.



                                               /s/ Michael D. Schag

                                              Counsel for Defendant
                                              Old Capitol Properties, LLC, d/b/a Holiday Inn
                                              Express & Suites Vandalia (improperly named as
                                              Rick Cripe, d/b/a/ Holiday Inn Express & Suites,
                                              Individually)




                                        Page 10 of 10
                                     3:20-cv-00758-SMY
